The Vice Chancellor.
If, according to the statements in the bill, the schooner had been conveyed to Jeffers in trust to pay the debts of the complainants, and he had used that property or neglected to sell it, in pursuance of the direction of the trust, the injunction would in my opinion have been proper, as well as the ne exeat. But the answer discloses a different state of facts. It appears from this pleading, that Jeffers purchased the schooner absolutely, by an absolute bill of sale, and not in trust; yet, that he gave a bond of indemnity to the Milwaukie Marine Company, against the debts of the complainants.
*208The real questions presented, which I shall con-are :
_ . „ . , 1st. Whether the tacts presented by the papers, constitute or create a lien upon the schooner, of which the complainants can avail themselves.
2d. Whether they create an equitable indebtedness from the defendant Jeffers to the complainants, which they can enforce.
As to the first question, if the schooner had been conveyed in trust to Jeffers, as supposed by the bill, there would be no doubt but this court would entertain this suit to compel Jeffers as trustee to fulfil the duties of his trust. But when it appears by the answer, that Jeffers holds the schooner by an absolute and not by a trust conveyance, the court cannot do otherwise, in this stage of the cause, than to determine that there is no specific lien upon the schooner; and that it cannot be held by the injunction to respond to the complainants’ bill.
As to the second question, it may be possible, and such is my impression, that under the bond of indemnity the complainants have an equitable debt against the defendant Jeffers, which they might enforce against him personally in equity, if their bill was framed to meet this object. On reading the bill, however, I find that it is framed solely with a view of charging Jeffers as trustee for the benefit of the complainants. It makes no charge against him as personally indebted to the complainants, even in equity, upon his bond of indemnity. The prayer, it is true, asks of him to pay the debt as trustee; and in default thereof, that the schooner may be sold. But the prayer must be governed by the stating part; and there is nothing in the stating part charging a per*209sonal indebtedness on the part of Jeffers. If the bill had been shaped with a view to charge Jeffers personally, I might have been inclined to retain the ne exeat; but as it is, I must dissolve the injunction and discharge the ne exeat: costs to abide the event.